Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitations of determining a plurality of reference yaw rates based on (i) the maximum lateral acceleration and (ii) the reference understeer characteristics using a non-linear quasi-static model of the vehicle and determining a plurality of feedforward contributions using the non-linear quasi-static model of the vehicle , wherein each feedforward contribution of the plurality of feedforward contributions can be used to determine a front-to-total anti-roll moment distribution for the vehicle, as recited in claim 1 are not anticipated or made obvious by the prior arts on record.
Inagaki et al US 5,500,798 A discloses a feed forward control amount is calculated to counteract a vertical force component of a side force applied to the vehicle body due to an acceleration, braking, and/or turning of the vehicle, and a link reaction force calculation block 304 the braking forces or the driving forces of the respective vehicle wheels are calculated based upon the vehicle mass Mhat and the longitudinal acceleration Gx in the manner described in more detail hereinbelow with reference to FIG. 8, and finally the link reaction forces Flk1-Flk4 of the respective vehicle wheels are calculated, wherein a link reaction force component is described as an anti-roll moment component, but doesn’t explicitly recite the specific limitations recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669